Order entered February 26, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01228-CV

                           CLEAN ENERGY, ET AL., Appellants

                                              V.

           TRILLIUM TRANSPORTATION FUELS, LLC, ET AL., Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-10489

                                          ORDER
       Before the Court is appellants’ February 22, 2019 unopposed motion for an extension of

time to file their reply brief. We GRANT the motion and extend the time to April 4, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE